Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces Second Quarter 2009 Results MISSISSAUGA, ON, July 14 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS) today reported the results of operations for the three and six months ended May 31, 2009. All dollar amounts referenced herein are in Canadian dollars unless otherwise noted. At May 31, 2009, our cash and cash equivalents totaled $5.8 million, compared with $7.3 million at February 28, 2009. Our net cash used in operating activities for the three and six months ended May 31, 2009, was $1.4 million and $3.2 million, respectively, compared with $7.6 million and $11.0 million for the same periods in 2008. The $1.4 million of net cash used in operating activities for the three months ended May 31, 2009 included the payment of $0.6 million in accounts payable and accrued liabilities that were outstanding as at February 28, 2009 and $0.4 million in one-time payments for our insurance programs which should provide the necessary coverage in the event that our strategic review process results in our Company being sold, merged, acquired, dissolved, or liquidated. The net loss for the second quarter of 2009 was $1.4 million, or $0.06 per common share, compared with a net loss of $7.4 million, or $0.33 per common share for the same period in 2008. The $1.4 million loss for the three months ended May 31, 2009 included a charge for restructuring costs of $0.5 million, professional fees, mainly related to our ongoing strategic review, of $0.3 million, the amortization of insurance that has been previously paid in the amount of $0.1 million, and a non-cash stock compensation expense of $0.1 million during the second quarter of 2009. We incurred a net loss for the six months ended May 31, 2009 of $3.3 million, or $0.15 per common share, compared with a net loss of $12.7 million, or $0.57 per common share for the same period in 2008. The loss for the three and six months ended May 31, 2009 has decreased when compared with the same periods in 2008 due to the significant expenditures that were incurred during the 2008 periods to implement the restructuring that was announced on April 14, 2008. A portion of this decrease also relates to a $1.2 million non-cash provision taken against our clinical supplies during the three and six months ended May 31, 2008. This decrease is also the result of a significant reduction in the number of employees and a decision not to incur material expenditures to advance our products during the Company's ongoing strategic review process. << Corporate Update - To further reduce the rate at which we use our cash during our strategic review process, the employment of Graham Neil, our Vice- President, Finance, and CFO, was terminated effective July 14, 2009. Mr. Neil has agreed to fulfill the role of CFO, in a consulting capacity at substantially reduced compensation, to assist the Board in bringing closure to the ongoing strategic review process. As a result of this termination the number of full-time employees has been reduced to one. - On April 24, 2009, we announced that Dr. Eldon R. Smith would succeed Terrance H. Gregg as Chairman of our Board of Directors due to the retirement of Mr. Gregg. Mr. Gregg's resignation from our Board is due to the requirements of his role as President and CEO of DexCom, Inc. In connection with his appointment, Dr. Smith's position as our Senior Vice President, Scientific Affairs and Chief Medical Officer was terminated. - Pursuant to our restructuring plan, our Board of Directors and Management had been actively involved in a process of screening, reviewing, and short-listing potential opportunities, including the sale of the Company or a merger or acquisition, and exploring the monetization of certain tangible and intangible assets. The process has also included a review of the potential out-licensing of assets, lapsing of patents and patent applications, asset divestiture, or liquidation of the Company. The process involved narrowing down the number of third-party proposals. At this time, we are in the process of negotiating agreements that may result in one or more transactions with regard to the foregoing. There can be no assurances that we will be able to finalize any such agreements. The Board will also consider alternatives to these that it has also been evaluating. The Board will continue to assess the merits of these options relative to liquidating the Company and distributing the remaining cash to the shareholders. >> The unaudited interim consolidated financial statements, accompanying notes to the unaudited interim consolidated financial statements, and Management's Discussion and Analysis for the three and six months ended May 31, 2009, will be accessible on Vasogen's website at www.vasogen.com and will be available on SEDAR and EDGAR. Certain statements in this document constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and/or "forward-looking information" under the Securities Act (Ontario). These statements may include, without limitation, plans to consider a sale, merger, acquisition, or other alternatives resulting from our strategic review, statements regarding the status of development, or expenditures relating to the Celacade System or our VP series of drugs including VP015 and VP025, plans to fund our current activities, statements concerning our partnering activities, health regulatory submissions, strategy, future operations, future financial position, future revenues and projected costs. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimated", "predicts", "potential", "continue", "intends", "could", or the negative of such terms or other comparable terminology. We made a number of assumptions in the preparation of these forward-looking statements. You should not place undue reliance on our forward-looking statements, which are subject to a multitude of risks and uncertainties that could cause actual results, future circumstances or events to differ materially from those projected in the forward-looking statements.
